Citation Nr: 0739946	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-37 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an ear, nose, or 
throat disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
August 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefits sought on appeal.

In September 2004, the veteran appeared and testified at a 
Travel Board hearing in, St. Petersburg, Florida, a 
transcript of which is associated with the claims file.  

The Board first considered this appeal in November 2004 and 
remanded the claims, for among other things, a VA 
examination.  The requested development was performed and the 
appeal is returned to the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has bilateral hearing loss attributable to 
his periods of active service.  

3.  The veteran was not diagnosed as having an ear, nose or 
throat disorder attributable to his periods of active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

2.  The criteria for service connection for an ear, nose or 
throat disorder have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in October 2002, June 2003 and December 
2004, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is typically required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was not provided.  The Board 
specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying claim of 
service connection for an ear, nose or throat condition.  As 
such, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the October 2002 and the June 4, 2003 VCAA notices 
were given prior to the appealed AOJ decisions, dated 
December 2002 and June 25, 2003, respectively.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In September 2004, 
the veteran appeared and testified for a Travel Board hearing 
at the St. Petersburg RO.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  In fact, in a December 2004 letter, the veteran 
indicated that he had no further medical evidence to submit 
in support of his claims.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran seeks service connection for bilateral hearing 
loss and an ear, nose and throat disorder.  It is contended 
that the veteran was exposed to artillery fire as well as 
noise from various forms of weaponry.  Additionally, the 
veteran contends that he is entitled to service connection 
for an ear, nose and throat disorder resulting from 
treatments he received in service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  There must be 
competent evidence showing the following:  (1) the existence 
of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during service.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions, but will 
be considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of 
whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
. . . manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof." Id.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability and found that, when no pre- 
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption 
of soundness.  The Federal Circuit held that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  Consequently, if a disability 
was not noted at the time of entry into service and VA fails 
to establish by clear and unmistakable evidence either that 
the disability existed prior to service and that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established.

In 1939, the veteran was admitted to St. Mary's Hospital at 
nine years of age due to pain and discharge from both ears.  
The veteran had extreme tenderness of the mastoid area with 
some swelling and purulent discharge from both ears.  The 
veteran was diagnosed as having acute suppurative 
mastoiditis.  An x-ray report noted both mastoids were cloudy 
throughout with the left more so than the right.  There was 
some trabecula destruction, especially in the peri-antral 
region on the left.  After a left mastoidectomy, the veteran 
was discharged with his condition noted as "recovered."  

Upon a February 1947 enlistment medical examination, the 
veteran was found to have no ear, nose or throat 
abnormalities.  His whispered-voice hearing test revealed 
15/15 bilaterally.  

In March 1947, the veteran had complaints of left ear pain 
and was diagnosed as having chronic otitis media, cause 
undetermined, with 15/15 bilateral hearing.  He advised that 
he had diminished hearing in his left ear.  A Line of Duty 
determination revealed "No EPTS."  The veteran was also 
diagnosed as having acute and severe mastoiditis of the left 
ear with undetermined hearing and cause.  The physical 
examination revealed yellow discharge in the left ear canal 
and a red drum with white discharge and mastoid pain.  The 
right ear was dry with central perforation and had a thick 
grey drum.  A radiology report revealed essentially negative 
mastoids.  The veteran reported treatment for mastoiditis at 
age nine without any subsequent symptoms or treatment.  

In another March 1947 record, the veteran was also diagnosed 
as having severe apthous somatitis, healed; acute and 
moderate adenoiditis, improved; and a moderate deviation of 
the nasal septum, unimproved.  Again, the Line of Duty 
determination indicated "No EPTS."  

An April 1947 progress note indicated, among other things, 
that the veteran experienced otorrhea the day before, but 
that his ear was currently dry.  It further noted a great 
deal of tenderness over the left mastoid.  By the end of May, 
the condition in the left ear subsided and healed, but the 
right ear was exacerbated.  In mid-June, the left ear was 
healed and dry, but the inferior portion of the right eardrum 
revealed a greenish white color.  A June 1947 progress note 
stated the left eardrum was dry, and the post-infection right 
eardrum was fibrotic and contracted.  There was also a great 
amount of hypertrophy seen extending from the nasopharynx.  
By the end of June, both ears were dry.  In early July 1947, 
a notation indicated that the veteran was asymptomatic, with 
bilateral perforations of the eardrums.  His ears were dry 
with no evidence of infection.  The veteran continued to have 
hypertrophied adenoids and a deviated septum.  It was noted 
that the veteran would be CDD on the basis of his bilateral, 
chronic, suppurative otitis, which existed prior to service.  

Bilateral hearing loss

The veteran sought private medical treatment for bilateral 
hearing loss in April 2003.  He advised that he underwent 
mastoid surgery in both ears-the left in 1939 and the right 
in 1952.  The veteran reported no tinnitus or disequilibrium.  
He advised that he used hearing aids in the past, but due to 
his condition, he could not tolerate a hearing aid in his 
right ear.  The physician opined that the veteran had 
bilateral handicapping sensorineural hearing loss and 
superimposed conductive hearing loss in the right ear.  
In September 2004, the veteran credibly testified that he was 
subjected to in-service noise exposure without the benefit of 
hearing protection.  He recalled firing weapons, including 
cannons, M-1 rifles, bazookas, and he was also exposed to 
artillery fire.  He testified that he first sought treatment 
for hearing loss 30 to 40 years earlier.  

Pursuant to the Board's November 2004 Remand Order, the 
veteran underwent a January 2005 VA examination.  He veteran 
advised the examiner that while in service, he was exposed to 
field artillery and gunfire without hearing protection.  
Additionally, the veteran noted a 20-year work history of 
truck driving and construction work-also without hearing 
protection.  The veteran denied any recreational noise 
exposure.  Upon audiological examination, the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
65
75
90
100
LEFT
30
30
35
50
85

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and 94 percent in the left ear.  
Upon review of the claims file and the audiological 
examination, the examiner found that the veteran had 
moderately severe to profound mixed hearing loss in the right 
ear and mild to severe sensorineural hearing loss in the left 
ear.  The audiologist noted that sensorineural hearing loss 
is typically caused by noise exposure and the veteran's 
sensorineural hearing loss was significant.  She found that 
"based on the veteran's stated history, it is at least as 
likely as not that the sensorineural component of the hearing 
loss in both ears first began as a result of his military 
noise exposure."  She indicated that aging and occupational 
noise exposure also contributed to the veteran's hearing 
loss, but could not quantify how much each factor contributed 
overall to his hearing loss.  

Given the evidence as outlined above, the Board finds that 
the veteran's bilateral hearing loss is attributable to his 
periods of active service.  As noted above, the veteran had 
no ear condition upon entering service and while in service 
he was treated for complaints of ear pain and ear infections.  
He credibly testified that he was exposed to artillery fire 
and other weapon fire without ear protection.  Further, at 
the January 2005 VA examination, the audiologist linked the 
veteran's hearing loss to his in-service noise exposure.  
Thus, service connection for bilateral hearing loss is 
granted.

Disorder of the ear, nose or throat

As noted above, the veteran's entrance medical examination 
noted no abnormalities regarding his ears, nose and throat.  
The veteran underwent treatment for otitis media, 
hypertrophied adenoids and a deviated septum.  Ultimately, 
the veteran was discharged from service due to his ear, nose 
and throat conditions.  

In a December 2002 VA treatment, the nurse practitioner 
advised that the veteran required a cerumen impaction of his 
left ear.  

In an April 2003 private treatment record, a buildup of wax 
in the veteran's left ear was removed with suction leaving no 
inflammation in the ear canals.  His physician noted that the 
veteran's septum had no significant deviation and was intact 
without any perforation.  He found normal mucosa without 
congestion and no polyps, pus or lesions were evident.  Upon 
examination of his nasopharynx, there was no indication of 
infection or neoplasm and the choanae were clear.  He found 
that the Eustachian tube orifices appeared normal.  The 
physician found the pharynx to be free of inflammation and 
lesions.  He further found no inflammation or neoplasm in the 
hypopharynx and larynx.  The physician made no diagnosis 
regarding any condition of the ear, nose and throat-other 
than the bilateral sensorineural hearing loss diagnosis.  

At the January 2005 VA examination, the examiner noted the 
veteran's abnormal middle ear function was due to an 
irregularly shaped tympanogram in the left ear.  The tympanic 
membrane had an appearance of a former perforation, but was 
otherwise normal in its appearance.  The veteran's right ear 
revealed a type B tympanogram with large volume and was 
consistent with a perforated eardrum.  Ultimately, the 
examiner opined that the veteran's middle ear problems were 
not related to his military service.  He noted specifically 
that the veteran's history of otitis media, which began in 
childhood and continued through his military service, was 
resolved in his last mastoid surgery in 1951.  The examiner 
made no current diagnoses of a disability associated with the 
ear, nose or throat.

Given the evidence as outlined above, the Board finds that 
although the veteran underwent in-service treatment for 
conditions related to his ears, nose and throat, there is no 
current diagnosis of an ear, nose or throat disability, 
except for the diagnosis of bilateral hearing loss as 
addressed above.  The Board need not address the issue of 
presumption of soundness or aggravation as the veteran does 
not otherwise meet the criteria for establishing service 
connection.  Absent a disease or injury incurred during 
service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of a current ear, nose or throat disability, service 
connection must be denied.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing monetary 
awards.  

Service connection for any ear, nose or throat condition is 
denied.  

____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


